MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Nov 13 2020, 8:32 am

court except for the purpose of establishing                                           CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
R. Thomas Lowe                                          Curtis T. Hill, Jr.
Lowe Law Office                                         Attorney General of Indiana
New Albany, Indiana                                     Ian McLean
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Braidan Coy,                                            November 13, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-358
        v.                                              Appeal from the Floyd Superior
                                                        Court
State of Indiana,                                       The Honorable Susan L. Orth,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        22D01-1904-F3-706



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-358 | November 13, 2020          Page 1 of 19
                                             Case Summary
[1]   Braidan Coy appeals his conviction for level 1 felony attempted murder,

      arguing that the admission of a redacted video of his police interview resulted in

      reversible error. First, he contends that the trial court abused its discretion in

      admitting the video because he was not afforded meaningful consultation with

      his parent as required by the juvenile waiver statute, Indiana Code Section 31-

      32-5-1, and therefore the waiver of his constitutional rights was invalid.

      Second, he contends that the admission of the video constitutes fundamental

      error because neither he nor his mother knowingly and voluntarily waived his

      constitutional rights. Because Coy has failed to provide a record from which

      we can adequately address these claims, we conclude that they are waived.

      Therefore, we affirm.


                                 Facts and Procedural History
[2]   On February 27, 2019, seventeen-year-old Coy spent the day with his friend

      John Wheeler, who drove a silver Ford F150 pickup truck. Around 9:00 or

      9:30 p.m., Wheeler drove them to Wheeler’s New Albany home, where he

      lived with his mother Brandi Spencer and her husband. Wheeler and Coy

      decided to sleep in Wheeler’s truck, which they often did. Spencer was home

      and saw them come inside the house to get some blankets. Coy and Wheeler

      then returned to the truck, which was parked in an area off a paved roadway

      adjacent to his house. They sat in the truck talking about Wheeler going into

      the Marines and Coy going to Colorado, with Wheeler sitting in the driver’s

      seat wrapped in a blanket, and Coy sitting in the passenger’s seat. Wheeler

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-358 | November 13, 2020   Page 2 of 19
      decided to go to sleep, and he put his glasses on the dashboard, but he did not

      take off his hat.


[3]   Wheeler woke up when he felt something running down the right side of his

      neck. He put his hand to his neck and felt something warm shooting out of his

      neck. Coy was sitting in the passenger’s seat, looking at Wheeler. Wheeler

      asked Coy for help, but Coy said, “I don’t know what to do[,]” and left. Tr.

      Vol. 4 at 38. Wheeler located his cell phone on the center console and made a

      911 call at about 10:00 p.m. Wheeler was able to communicate to the

      dispatcher that he needed an ambulance, but he was unable to give his address.

      The 911 dispatcher used the phone number that Wheeler was calling from to

      determine his address, and police were dispatched to Wheeler’s home. While

      Wheeler was waiting for help, he kept his hand on his neck, and he tried to

      reach for his first aid kit in the passenger-side door. Then, he lost

      consciousness.


[4]   New Albany Police Officer Ronald Gaines was the first to arrive at Wheeler’s

      home. As Officer Gaines arrived, he noticed a silver Ford F150 pickup on the

      side of the road. Officer Gaines and another police officer went to the home’s

      front door and spoke with Spencer, who seemed puzzled and asked why the

      police were there. Officer Gaines explained that a male had made a 911 call

      and told Spencer the last four digits of the phone number that had made the

      call. Spencer recognized the number as Wheeler’s, but her attempts to call and

      text him were unsuccessful. The officers asked Spencer about Wheeler’s

      vehicle, and she told them that he drove a silver Ford. The officers then asked

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-358 | November 13, 2020   Page 3 of 19
      her whether they could check on the silver Ford that Officer Gaines had

      noticed, and she agreed.


[5]   As the two officers and Spencer walked toward the truck, one of the officers

      pointed his flashlight at the truck, and the truck horn sounded. They ran to the

      truck, but the driver’s-side door was locked, and the truck’s windows were

      fogged up. Officer Gaines went around to the passenger’s side and saw blood

      on the outside of the door near the handle. He found that door unlocked,

      opened it, and saw someone in the driver’s seat and blood on the inside of the

      truck. Officer Gaines unlocked all the truck’s doors by pressing the unlock

      button on the inside of the door and returned to the driver’s side.


[6]   The officers opened the driver’s-side door and found Wheeler slumped over and

      “covered in blood.” Tr. Vol. 2 at 176. He was wrapped in a blanket and

      wearing a hat. Although Wheeler was conscious, he was unable to speak or

      help the officers as they removed him from the truck. As Officer Gaines lifted

      Wheeler out of the truck and laid him on the ground, Officer Gaines saw a five-

      to six-inch stream of blood pouring out of Wheeler’s neck. Officer Gaines

      believed Wheeler’s carotid artery had been injured and pinched the artery to

      stem the bleeding. One of the officers asked Wheeler if he had been shot or

      stabbed, and Wheeler made a stabbing motion. When EMTs arrived, they

      examined Wheeler for injuries and found a knife in a leather sheath hanging

      from his belt on his left hip. Because patients are not transported with

      weapons, the EMTs removed the knife and gave it to Officer Gaines.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-358 | November 13, 2020   Page 4 of 19
[7]   Wheeler was taken to a hospital emergency room, where doctors found that his

      carotid artery had been severed, which is a life-threatening injury. Doctors also

      found that Wheeler’s vagus nerve, which controls muscles that affect speech,

      had been severed. Toxicology screens are regularly performed on patients

      entering the emergency room, but Wheeler’s hospital records do not contain

      any positive screens for alcohol. Due to the severity of his injuries, Wheeler

      suffered a stroke that night, leaving the left side of his body paralyzed. Wheeler

      remained in the hospital for two weeks and was then transferred to a

      rehabilitation facility for therapy to help him regain control of the left side of his

      body.


[8]   Meanwhile, police found another knife, identical to Wheeler’s, on the driver’s-

      side floorboard of the truck. The second knife was “heavily stained” with

      blood. Tr. Vol. 3 at 200. Police later learned that Coy and Wheeler had bought

      the knives together, so that they could have matching knives. Tr. Vol. 4 at 2,

      29-30, 110-11. Photographs of the truck show blood on the steering wheel,

      passenger’s-side dashboard and door, and the outside of the front passenger

      door near the door handle; blood-stained blankets on the driver’s side;

      eyeglasses lying on the center of the dashboard; a phone cord lying on the

      truck’s console; a hat lying on the passenger’s side of the dashboard; and a

      partially filled cup with a lid and straw attached sitting in a cup holder affixed

      to the center of the truck’s dashboard. Subsequent DNA testing of blood

      samples showed that the blood was Wheeler’s.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-358 | November 13, 2020   Page 5 of 19
[9]    On February 28, 2019, at 6:00 a.m., Mitzie Browning found Coy sleeping in the

       hallway outside her apartment. She recognized him as an acquaintance of her

       daughter Carrie Pettay. Browning woke up Coy and drove him to the

       apartment where he lived with his mother Cynthia Coy.


[10]   As police continued to investigate what led to Wheeler’s injury, they learned

       Cynthia’s phone number and address. New Albany Police Detective Carrie

       East located Coy at that address and brought him to the New Albany Police

       Department. 1 Tr. Vol. 3 at 65-67. Coy was handcuffed and placed in an

       interview room, which was equipped with a video recording device. Coy’s

       police interview was recorded, and a redacted version was admitted at his trial

       and published to the jury as State’s Exhibit 13.


[11]   Exhibit 13 shows that for approximately forty minutes, Coy waited in the

       interview room for his mother to arrive. During that time, Detective East

       entered the room to swab Coy’s fingers and bring him a sandwich and a drink.

       While she was swabbing his fingers, she asked him whether he was on

       probation and whether he was right-handed. Coy’s mother finally arrived, and

       she and Coy spoke privately for about three minutes in the room, but that three-

       minute section was redacted for trial. The video resumes when Detective East

       reentered the room and began the interview. Detective East advised Coy and




       1
          The State incorrectly asserts that Detective East brought both Coy and his mother to the police station. It
       is clear from the video of Coy’s police interview that his Mother was not with him when he was brought to
       the station and did not arrive until at least forty minutes later.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-358 | November 13, 2020                   Page 6 of 19
       his mother of Coy’s Miranda rights, and Coy and his mother executed a waiver

       of juvenile Miranda rights. 2 Detective East then asked Coy to tell her what he

       did the previous day. Coy stated that he was with Wheeler early the previous

       day, but Wheeler dropped him off at an unknown address around 2:00 or 3:00

       p.m. Coy also said that around 6:00 or 7:00 p.m., he walked over to

       Browning’s apartment, received her permission to spend the night, watched a

       movie, and went to sleep on the couch. About thirty minutes into the

       interview, Detective East informed Coy that Wheeler had been injured the

       previous day and that an eyewitness placed Coy with Wheeler twenty minutes

       before the 911 call. Coy then told Detective East that he and Wheeler were

       drinking in Wheeler’s truck, and as Coy was falling asleep, Wheeler put a knife

       to his throat, and Coy disarmed Wheeler. Tr. Vol. 3 at 117; State’s Ex. 13,

       13:15-13:17.


[12]   Photographs taken after the interview reveal that Coy did not have any recent

       wounds or marks. Tr. Vol. 3 at 183-88, State’s Exs. 11A-Q18. Also after the

       interview, Coy’s clothing and shoes were confiscated. One of Coy’s shoes had

       blood on it, which subsequent DNA analysis identified as Wheeler’s.




       2
         Under Miranda v. Arizona, 384 U.S. 436 (1966), persons in custody subject to interrogation must be
       informed that they have “a right to remain silent, that any statement [they do] make may be used as evidence
       against [them], and that [they have] a right to the presence of an attorney, either retained or appointed.” B.A.
       v. State, 100 N.E.3d 225, 230 (Ind. 2018) (quoting Miranda, 384 U.S. at 444). Miranda warnings “safeguard
       the Fifth Amendment right against self-incrimination by warding off police coercion.” Id.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-358 | November 13, 2020                   Page 7 of 19
[13]   On April 17, 2019, after Coy’s case was waived from juvenile jurisdiction to

       adult jurisdiction, the State filed an information charging him with level 3

       felony aggravated battery. The State later amended the information to add a

       charge of level 1 felony attempted murder. On August 14, 2019, Coy filed a

       notice of intent to claim the use of justifiable reasonable force as a defense. The

       trial court set a jury trial for December 9, 2019. At a motions hearing on

       December 4, 2019, Coy informed the trial court that he would testify in his own

       defense. Tr. Vol. 1 at 85-86.


[14]   On the morning of December 9, 2019, Coy filed a motion to suppress his

       statement to Detective East on the basis that it was procured without a valid

       waiver of legal rights, and the trial court held a hearing on the motion. At the

       hearing, Coy argued that his constitutional rights were not validly waived under

       Indiana Code Section 31-32-5-1 because the statute requires waiver by a child’s

       “custodial parent, guardian, custodian, or guardian ad litem,” and his mother

       was not his custodial parent. Id. at 96. The State argued that pursuant to

       Indiana Code Section 31-9-2-31(8), “custodian for purposes of the juvenile law

       means a person with whom the child resides[,]” and there was no dispute that

       Coy was living with his mother. Id. at 107. The trial court took the matter

       under advisement and denied the motion later that day. The parties conducted

       voir dire, and a jury was selected.


[15]   The following morning before the trial court gave the jury preliminary

       instructions, the parties and the court discussed the subject of stipulations to

       State’s Exhibit 13. Tr. Vol. 2 at 99. The State’s proposed Exhibit 13 began

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-358 | November 13, 2020   Page 8 of 19
       when Coy’s mother arrived in the interview room, and thus would have

       included the private conversation between Coy and his mother. Coy argued

       that the “chitter chatter” between himself and his mother prior to the execution

       of the waiver of his rights should be redacted. Id. at 105-06. Coy also argued

       that the forty minutes of the video during which he sat in the interview room

       waiting for his mother to arrive, which the State had redacted, should be

       admitted. Further, Coy explained that he would object to the admission of the

       entire exhibit on the ground that he did not have a chance for meaningful

       consultation with his mother. Id. at 107.


[16]   Coy suggested that the trial court watch the section of the video containing the

       private conversation between himself and his mother prior to their signing the

       waiver of Coy’s rights. Id. The video of that conversation was played for the

       court, and, apparently, the parties and the trial court had a six-page transcript of

       the conversation. The transcript of the in-court video replay indicates that most

       of the interview was indiscernible, and that section of the video was not

       admitted for any purpose. The trial court stated that the private conversation

       between Coy and his mother was not appropriate for the jury because there was

       some discussion of other bad acts. Id. at 114. 3 Further, the court granted Coy’s

       request to include the forty-minute section of the video, during which he waited




       3
         Some other portions of the interview after Coy and his mother signed the waiver were redacted but are not
       at issue in this appeal.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-358 | November 13, 2020                Page 9 of 19
       for his mother to arrive. The trial court then explained its ruling on Coy’s

       motion to suppress:


               I ruled yesterday that the Motion to Suppress was denied. I
               wanted to [explain] the reasons for my ruling today. …. Defense
               contend[s] in [his] Motion to Suppress that Mr. Coy’s waiver was
               ineffective because his mother, who along with Mr. Coy
               effectuated the waiver, was not his custodian at the time the
               waiver was entered by Mr. Coy and his mother. And that was all
               pursuant to Indiana Code [Section] 31-32-5-2 [sic]. … Yesterday
               there was not an[ ]argument before me that Mr. Coy and his
               mother did not have meaningful consultation, however, that was
               brought up today. I am finding, especially in light of, reading the
               transcript this morning, that I didn’t have with me yesterday, and
               looking at some of the video, that Mr. Coy and his mother had the
               opportunity for meaningful consultation, and did have meaningful
               consultation before executing the waiver. So the final question before
               me was … whether [Coy’s mother], along with Mr. Coy, had the
               ability to waive his constitutional rights. … [B]ased on the
               evidence before me, [Mr. Coy’s mother is] at the least, his de[
               ]facto guardian.
Id. at 134-35 (emphasis added) (verbal hesitations omitted).


[17]   At trial, the State’s witnesses included Wheeler, Spencer, Pettay, Officer

       Gaines, Detective East, two other police officers who investigated the case, a

       forensic DNA analyst, a doctor from the hospital where Wheeler was treated,

       and a police surgeon for the Louisville Metro Police Department. The defense

       argued that Coy acted in self-defense, and Coy testified on his own behalf. The

       jury found Coy guilty as charged. The trial court entered judgment of




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-358 | November 13, 2020   Page 10 of 19
       conviction for level 1 felony attempted murder and sentenced Coy to thirty-

       three years, all executed. This appeal ensued.


                                      Discussion and Decision
[18]   Coy challenges the trial court’s decision to admit State’s Exhibit 13. We review

       a trial court’s ruling on the admission of evidence for abuse of discretion.

       Wilson v. State, 765 N.E.2d 1265, 1272 (Ind. 2002). An abuse of discretion

       occurs “where the decision is clearly against the logic and effect of the facts and

       circumstances.” Smith v. State, 754 N.E.2d 502, 504 (Ind. 2001).


[19]   Coy asserts that Exhibit 13 should have been excluded because the State failed

       to show that the police complied with the juvenile waiver statute’s requirement

       that he be afforded meaningful consultation with his mother. Section 31-32-5-1

       provides in relevant part,


               Any rights guaranteed to a child under the Constitution of the
               United States, the Constitution of the State of Indiana, or any
               other law may be waived only:


               …


               (2) by the child’s custodial parent, guardian, custodian, or
               guardian ad litem if:


               (A) that person knowingly and voluntarily waives the right;


               (B) that person has no interest adverse to the child;



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-358 | November 13, 2020   Page 11 of 19
                (C) meaningful consultation has occurred between that person
                and the child; and


                (D) the child knowingly and voluntarily joins with the waiver[.]


[20]   “If section 31-32-5-1 is violated, ‘the introduction in evidence of a statement

       made by a person under eighteen years of age is forbidden.’” Stewart v. State,

       754 N.E.2d 492, 495 (Ind. 2001) (quoting Stidham v. State, 608 N.E.2d 699, 700

       (Ind. 1993)). “The State bears the burden of proving beyond a reasonable doubt

       that the juvenile received all of the protections of Indiana Code section 31-32-5-

       1 and that both the juvenile and his or her parent knowingly, intelligently, and

       voluntarily waived the juvenile’s rights.” 4 D.M. v. State, 949 N.E.2d 327, 334

       (Ind. 2011) (citation omitted). Our supreme court has explained,


                Indiana Code section 31-32-5-1 requires that, before a juvenile’s
                rights are waived, he or she must be afforded an opportunity for
                meaningful consultation with a parent. The mere presence of a
                parent, standing alone, does not satisfy the statute. Rather, the
                consultation requirement is satisfied when the State demonstrates
                actual consultation of a meaningful nature or the express
                opportunity for such consultation, which is then forsaken in the
                presence of the proper authority by the juvenile, so long as the
                juvenile knowingly and voluntarily waives his or her
                constitutional rights. Additionally, the opportunity for the
                juvenile and the parent to counsel with each other must occur
                before the juvenile’s rights are waived because the purpose of
                consultation is to allow the juvenile to make a decision on



       4
        The juvenile waiver statute applies only when the juvenile is in custody and subject to interrogation. State v.
       O.E.W., 133 N.E.3d 144, 153 (Ind. Ct. App. 2019), trans. denied (2020). There is no dispute that Coy was
       subject to custodial interrogation.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-358 | November 13, 2020                  Page 12 of 19
               whether to waive his or her rights in a comparatively relaxed and
               stable atmosphere.


               To prove that actual consultation of a meaningful nature
               occurred, the State needs only to prove that the police provided a
               relatively private atmosphere that was free from police pressure
               in which the juvenile and the parent could have had a meaningful
               discussion about the allegations, the circumstances of the case,
               and the ramifications of their responses to police questioning and
               confessions. The interrogating officer cannot dictate or even
               recommend how they should use this time. What is important is
               that the child and adult be aware of and understand the child’s
               rights in order to discuss them intelligently. Once such an
               opportunity is provided, it is up to the juvenile and the parent to
               use this opportunity to their advantage. The State need not show
               that the consultation was beneficial in helping the juvenile and
               his or her parent decide whether to waive or stand on the
               juvenile’s rights. Rather, the extent to which the conversation
               aids in the waiver decision is a circumstance among many others
               which the trial court may consider in arriving at its decision as to
               whether the waiver is voluntary and knowing.
Id. at 335-36 (citations, quotation marks, brackets, and ellipsis omitted).


[21]   The State contends that Coy has waived his argument that he was not afforded

       meaningful consultation with his mother because he has not provided a record

       adequate for appellate review. We must agree. “It is well settled that it is the

       appellant’s burden to provide us with an adequate record to permit meaningful

       appellate review.” Martinez v. State, 82 N.E.3d 261, 263-64 (Ind. Ct. App. 2017)

       (quoting Wilhoite v. State, 7 N.E.3d 350, 354-55 (Ind. Ct. App. 2014)), trans.

       denied (2018).



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-358 | November 13, 2020   Page 13 of 19
[22]   Here, the trial court held a full evidentiary hearing on Coy’s motion to suppress

       his police interview, during which Coy asserted that the waiver of his Miranda

       rights was not valid because his mother was not his custodial parent, and the

       trial court denied his motion. The following day, Coy raised the additional

       argument that the waiver of his Miranda rights was not valid because he was not

       provided with meaningful consultation with his mother. At Coy’s suggestion,

       the trial court viewed the section of the video containing Coy’s private

       conversation with his mother. The trial court was also provided with a

       transcript of their conversation. Based on that section of the video and the

       transcript, the trial court concluded that Coy had meaningful consultation with

       his mother and that the waiver of his constitutional rights was valid. However,

       that section of the video was not admitted for any purpose, and neither it nor

       the transcript is in the record before us. In addition, Coy did not attempt to

       supplement the record as permitted by Indiana Appellate Rule 31. Therefore,

       we are unable to review the basis for the trial court’s ruling. Because it is Coy’s

       burden to provide a record adequate for our review, and he has failed to do so,




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-358 | November 13, 2020   Page 14 of 19
       his claim of error is waived. 5 See Martinez, 82 N.E.3d at 263-64 (failure to carry

       burden to provide adequate record for review of error resulted in waiver of

       issue); Menifee v. State, 600 N.E.2d 967, 969 (Ind. Ct. App. 1992) (same), clarified

       on denial of reh’g, 605 N.E.2d 1207 (1993).


[23]   Waiver notwithstanding, even if the trial court abused its discretion by

       admitting Coy’s police interview, we would conclude that any error was

       harmless. We observe that statements obtained in violation of constitutional

       rights are subject to a constitutional harmless error analysis. Coleman v. State,

       750 N.E.2d 370, 374 (Ind. 2001) (citing Arizona v. Fulminante, 499 U.S. 279,

       296, 306-12 (1991)). Under this harmless error analysis, the reviewing court

       must be satisfied that the error did not contribute to the verdict, that is, that the




       5
         Although Coy has waived his claim, we note that the record appears to show some potentially problematic
       aspects in the procedure used by the police to obtain Coy’s waiver of rights. Our supreme court has set forth
       the proper procedure:
              First, both the juvenile and the parent or guardian must be informed of the right to an attorney
             and the right to remain silent. Second, the juvenile must be given a meaningful opportunity to
             consult with his [or her] parent, guardian or attorney about the waiver decision. A meaningful
             opportunity for the parent-juvenile consultation requires timeliness: … the consultation must
             occur after the advisement of rights but prior to the decision to execute a waiver and make a
             statement.
       D.M., 949 N.E.2d at 342 (quoting Douglas v. State, 481 N.E.2d 107, 111 (Ind. 1985)). That procedure does
       not appear to have been followed here. We also note that there are circumstances in which this Court has
       found that a child was not provided meaningful consultation where the consultation occurred in the presence
       of active surveillance equipment. See J.L. v. State, 5 N.E.3d 431, 439 (Ind. Ct. App. 2014) (concluding that
       meaningful consultation did not occur where video camera in interview room was never turned off and
       officer did not offer to leave room to allow juvenile and parent to talk); S.D. v. State, 937 N.E.2d 425, 431
       (Ind. Ct. App. 2010) (concluding that meaningful consultation did not occur where consultation was
       videotaped and child and parent were aware of the video cameras in the room), trans. denied (2011); Bryant v.
       State, 802 N.E.2d 486, 494 (Ind. Ct. App. 2004) (concluding that meaningful consultation did not occur
       where police secretly watched and recorded consultation), trans. denied. Here, the consultation between Coy
       and his mother was recorded, although it is unknown whether they were aware that there was active video
       recording equipment in the room. Finally, Coy and his mother were not informed of the reason Coy had
       been brought in for questioning until well after they signed his waiver of rights.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-358 | November 13, 2020                 Page 15 of 19
       error was unimportant in relation to everything else the jury considered on the

       issue in question. Morales v. State, 749 N.E.2d 1260, 1267 (Ind. Ct. App. 2001).

       In other words, “if the State has presented other overwhelming evidence of the

       defendant’s guilt, then an erroneously admitted statement may be deemed

       harmless.” Anderson v. State, 961 N.E.2d 19, 28 (Ind. Ct. App. 2012), trans.

       denied. Although the record is inadequate for us to review the trial court’s

       conclusion that Coy was provided with meaning consultation with his mother,

       it is adequate for us to perform a harmless error analysis.


[24]   Coy contends that his statement to Detective East was critical to the State’s

       case, but our review of the record reveals that there was ample independent

       evidence of Coy’s guilt. Spencer testified that she saw Coy with Wheeler

       twenty minutes before Wheeler called 911. When police found Wheeler, he

       indicated that he had been stabbed. An EMT found a knife in a sheath in

       Wheeler’s possession, and police found a matching knife heavily stained with

       Wheeler’s blood on the floorboard of the driver’s side of the truck. Wheeler

       testified that he and Coy bought the knives together so that they would have

       matching knives. Wheeler also testified that the night he was injured, Coy was

       with him when Wheeler fell asleep in his truck, Wheeler awoke bleeding

       copiously from the right side of his neck, Coy was sitting in the passenger’s seat

       looking at Wheeler, Wheeler asked Coy for help to no avail, and Coy left him

       there bleeding. Wheeler’s blood was found on the outside of the truck’s front

       passenger door, which Coy would have used to exit the truck, and on Coy’s

       shoe. Thus, even without Coy’s police interview, there was overwhelming


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-358 | November 13, 2020   Page 16 of 19
       evidence that Coy inflicted a life-threatening injury to Wheeler and intended

       that he die.


[25]   As for Coy’s claim that he acted in self-defense, we observe that “[a] valid claim

       of self-defense is legal justification for an otherwise criminal act.” Mayes v.

       State, 744 N.E.2d 390, 393 (Ind. 2001). Coy testified that he threw up his hands

       in self-defense when he realized that Wheeler was holding a blade to his neck.

       Coy’s trial testimony mirrors the explanation that he gave to Detective East that

       he disarmed Wheeler when Wheeler put a knife to his throat. Coy contends

       that the trial court’s decision to admit his police interview impacted his decision

       to testify and his trial strategy, implying that he would not have testified if his

       police interview had not been admitted. However, this argument contradicts

       the fact that Coy filed a notice of self-defense and informed the trial court that

       he would testify even before he filed the motion to suppress the police

       interview. Further, other than his trial testimony and the police interview, Coy

       directs us to no other evidence that he acted in self-defense. Given the

       eyewitness and physical evidence, Coy’s testimony was integral to his self-

       defense strategy in order to show a “legal justification for an otherwise criminal

       act.” 6 See Mayes, 744 N.E.2d at 393.




       6
         Coy argues that “much of the State’s closing argument was consumed” with his police interview.
       Appellant’s Br. at 20. We cannot agree with that characterization of the State’s closing argument given that
       the State addressed Coy’s statement that he defended himself when Wheeler put a knife to his throat, which
       is the same account that Coy testified to at trial. Coy also complains that the State “played” the police
       interview for an hour and forty-five minutes, ignoring the fact that at least forty minutes of it was included at
       Coy’s request. Id.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-358 | November 13, 2020                    Page 17 of 19
[26]   Our review of the record shows that the State introduced ample evidence to

       rebut Coy’s claim of self-defense, including Wheeler’s testimony, described

       above, and the physical evidence, which supports Wheeler’s testimony and not

       Coy’s self-defense account. There were no signs of a struggle in Wheeler’s

       truck to support Coy’s claim that he had to disarm Wheeler. The location of

       Wheeler’s blood in the truck showed that Wheeler bled in the driver’s seat, and

       the blood stains found on the passenger side support his testimony that he tried

       to reach his first-aid kit in the passenger-side door. A surgeon with extensive

       experience testified that a knife put in contact with a person’s neck would leave

       a mark, and that a struggle would generally produce defensive wounds, but the

       evidence showed that Coy did not have any defensive injuries. Coy testified

       that he and Wheeler had been drinking, but Wheeler testified that he had not

       been drinking, and his medical records did not include any positive toxicology

       screens for alcohol. Therefore, based on the overwhelming evidence of Coy’s

       guilt, we conclude that any error in the admission of the police interview is

       harmless beyond a reasonable doubt.


[27]   Coy also argues that the admission of State’s Exhibit 13 constitutes

       fundamental error because neither he nor his mother knowingly and voluntarily

       waived his Miranda rights. For the reason given above, Coy has waived this

       argument by failing to provide a record adequate for meaningful appellate

       review. Accordingly, we affirm Coy’s conviction.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-358 | November 13, 2020   Page 18 of 19
[28]   Affirmed.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-358 | November 13, 2020   Page 19 of 19